EXHIBIT 10.1

 

DESCRIPTION OF 2005 CASH BONUS PLAN

 

On February 28, 2005, the Compensation Committee of the Board of Directors
approved the 2005 Cash Bonus Plan (the “2005 Plan”) for all of its full-time,
salaried employees, including the Chief Executive Officer (“CEO”), Chief
Operating Officer (“COO”) and Chief Financial Officer (“CFO”). Under the terms
of the 2005 Plan, the CEO and COO are eligible to receive bonuses of three
percent of the Company’s pre-tax, pre-bonus income and the CFO is eligible to
receive a bonus based on a specified percentage of the Company’s pre-tax,
pre-bonus income. Division presidents are eligible to receive bonuses based upon
specified percentages of their respective division pre-tax, pre-bonus income,
the president of the Company’s mortgage subsidiary is eligible to receive a
bonus based upon the mortgage subsidiary’s pre-tax, pre-bonus income if the
mortgage subsidiary achieves a targeted profit amount and a targeted mortgage
capture rate (subject to adjustment upward or downward if actual performance is
above or below the target), and all other participants are eligible to receive
bonuses based upon specified percentages of salary or specified percentages of a
bonus pool determined as a specified percentage of pre-tax, pre-bonus income.

 

An employee’s right to receive a bonus under the 2005 Plan is generally
conditioned upon his or her being actively employed by the Company or its
divisions or subsidiaries on the date of payment. Awards will be paid over two
years, with 75% paid following the determination of the bonus awards, and 25%
paid one year later, except for administrative staff bonuses and mortgage
subsidiary bonuses which will be paid in full. The amounts payable one year
later are conditioned upon continued employment to the date of payment, except
in the case of retirement, death or disability.

 

The maximum aggregate amount of awards under the 2005 Plan will not exceed 20%
of the Company’s consolidated pre-tax income before bonuses.